—In an action to recover damages for personal injuries, etc., the defendants Eitan Kantor and Shari Kantor Berkowitz appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Galasso, J.), dated January 10, 2001, as granted the plaintiffs’ cross motion for summary judgment against them on the issue of liability.
*475Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs’ cross motion for summary judgment against the appellants on the issue of liability (see, Campanella v Moore, 266 AD2d 423; Schmidt v Edelman, 263 AD2d 502; Sass v Ambu Trans, 238 AD2d 570; Young v City of New York, 113 AD2d 833). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.